UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K SANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 33-60032 Buckeye Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 62-1518973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Tillman Street, Memphis, Tennessee 38112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (901) 320-8100 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, par value $0.1 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes No S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No S Note – Checking the box above will not relieve any registrant required to file report pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” or “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer  Accelerated filer S Non-accelerated filer  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.S Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  NoS As of December 31, 2006, the aggregate market value of the registrant’s voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, was approximately $424.4 million. As of September 1, 2007, there were outstanding 39,046,082 Common Shares of the Registrant. DOCUMENTS INCORPORATED BY REFERENCE Portions of Buckeye Technologies Inc.’s 2007 Annual Proxy Statement to be filed with the commission in connection with the 2007 Annual Meeting of Stockholders are incorporated by reference into Part III and IV. INDEX BUCKEYE TECHNOLOGIES INC. ITEM PAGE PART I 1. Business 3 1a. Risk Factors 8 1b. Unresolved Staff Comments 11 2. Properties 11 3. Legal Proceedings 12 4. Submission of Matters to a Vote of Security Holders 12 PART II 5. Market for the Registrant’s Common Stock, Related Security Holder Matters 12 6. Selected Financial Data 14 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 7a. Qualitative and Quantitative Disclosures About Market Risk 25 8. Financial Statements and Supplementary Data 27 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 9a. Controls and Procedures 27 9b. Other 27 PART III 10. Directors and Executive Officers of the Registrant 28 11. Executive Compensation 30 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 13. Certain Relationships and Related Transactions, and Director Independence 30 14. Principal Accountant Fees and Services 30 PART IV 15. Exhibits and Financial Statement Schedules 31 Signatures 32 OTHER Index to Consolidated Financial Statements and Schedules F-1 2 PART I Item 1. Business General Buckeye Technologies Inc. is a leading producer of value-added cellulose-based specialty products, headquartered in Memphis, Tennessee.We believe that we have leading positions in many of the high-end niche markets in which we compete.We utilize our expertise in polymer chemistry, leading research and development and advanced manufacturing facilities to develop and produce innovative and proprietary products for our customers.We sell our products to a wide array of technically demanding niche markets in which we believe our proprietary products, manufacturing processes and commitment to customer technical service give us a competitive advantage.We are the only manufacturer in the world offering cellulose-based specialty products made from both wood and cotton and utilizing wetlaid and airlaid technologies.As a result, we believe we produce and market a broader range of cellulose-based specialty products than any of our competitors.We produce precisely tailored products designed to meet individual customer requirements.Our focus on specialty niche markets allows us to establish long-term supply positions with key customers.We operate manufacturing facilities in the United States, Canada, Germany and Brazil. Cellulose is a natural fiber derived from trees and other plants that is used in the manufacture of a wide array of products. The total cellulose market generally can be divided into two categories: commodity and specialty.Manufacturers use commodity cellulose to produce bulk paper and packaging materials, the markets for which are very large but highly cyclical.Specialty cellulose is used to impart unique chemical or physical characteristics to a diverse range of highly engineered products.Specialty cellulose generally commands higher prices, and demand for specialty cellulose is less cyclical than commodity cellulose.We believe the more demanding performance requirements for products requiring specialty cellulose limit the number of participants in our niche markets.Our focus on niche specialty cellulose markets has enabled us to maintain positive cash flows even during cyclical downturns in the commodity cellulose markets. Company History We and our predecessors have participated in the specialty cellulose market for over 85 years and have developed new uses for many cellulose-based products.We began operations as an independent company on March 16, 1993, when we acquired the cellulose manufacturing operations of Procter & Gamble located in Memphis, Tennessee and Perry, Florida (the Foley Plant), with Procter & Gamble retaining a 50% limited partnership interest in the Foley Plant.We became a public company in November of 1995 and simultaneously acquired and redeemed Procter & Gamble’s remaining interest in the Foley Plant. In May 1996, we acquired the specialty cellulose business of Peter Temming AG located in Glueckstadt, Germany.In September 1996, we acquired Alpha Cellulose Holdings, Inc., a specialty cellulose producing facility located in Lumberton, North Carolina.In May 1997, we acquired Merfin International Inc., a leading manufacturer of airlaid nonwovens with facilities located in Canada, Ireland and the United States. In October 1999, we acquired essentially all of the assets of Walkisoft, UPM-Kymmene’s airlaid nonwovens business.The acquisition of Walkisoft added manufacturing facilities in Steinfurt, Germany and Gaston County, North Carolina.In March 2000, we acquired the intellectual property rights to the Stac-Pac™ folding technology. In August 2000, we acquired the cotton cellulose business of Fibra, S.A. located in Americana, Brazil. In calendar 2001, we commenced operating the world’s largest airlaid nonwovens machine at our Gaston, North Carolina facility and started up a cosmetic cotton fiber line at our Lumberton, North Carolina facility. Due to a decline in demand for cotton content paper, in August 2003, we closed the specialty cotton papers portion of our Lumberton, North Carolina facility.Due to excess airlaid production capacity around the globe we closed our single-line airlaid nonwovens facility in Cork, Ireland during July 2004. In December 2005, we ceased production at our cotton linter pulp facility in Glueckstadt, Germany.In conjunction with this closure, we upgraded the capability of our Americana, Brazil manufacturing facility.This expansion was completed during fiscal year 2006. See Note 3, Impairment of Long-Lived Assets and Assets Held for Sale, to the Consolidated Financial Statements for further discussion of the Lumberton, North Carolina; Cork, Ireland; and Glueckstadt, Germany closures. We are incorporated in Delaware and our executive offices are located at 1001 Tillman Street, Memphis, Tennessee. Our telephone number is (901) 320-8100. 3 Products Our product lines can be broadly grouped into four categories: chemical cellulose, customized fibers, fluff pulp and nonwoven materials.We manage these products within two reporting segments: specialty fibers and nonwoven materials.The chemical cellulose and customized fibers are derived from wood and cotton cellulose materials using wetlaid technologies.Fluff pulps are derived from wood using wetlaid technology.Wetlaid technologies encompass cellulose manufacturing processes in which fibers are deposited using water.Airlaid nonwoven materials are derived from wood pulps, synthetic fibers and other materials using airlaid technology.Airlaid technology utilizes air as a depositing medium for fibers, one benefit of which is an increased ability as compared to wetlaid processes to mix additional feature-enhancing substances into the material being produced.A breakdown of our major product categories, percentage of sales, product attributes and applications is provided below. Product Groups % of Fiscal 2007 Sales Value Added Attributes Market for End Use Applications Specialty Fibers Chemical Cellulose Food casings Rayon industrial cord High purity cotton ethers Film for liquid crystal displays 33% Purity and strength Strength and heat stability High viscosity, purity and safety Transparency/clarity, strength and Purity Hot dog and sausage casings High performance tires and hose reinforcement Personal care products, low fat dairy products, pharmaceuticals and construction materials Laptop and desktop computers and television screens Customized Fibers Filters Specialty cotton papers Cosmetic Cotton Buckeye UltraFiber 500â 16% High porosity and product life Color permanence and tear resistance Absorbency, strength and softness Finishing and crack reduction Automotive, laboratory and industrial filters Personal stationery, premium letterhead and currency Cotton balls and cotton swabs Concrete Fluff Pulp Fluff pulp 18% Absorbency and fluid transport Disposable diapers, feminine hygiene products and adult incontinence products Nonwoven Materials Airlaid nonwovens 33% Absorbency, fluid management and wet strength Feminine hygiene products, specialty wipes and mops, tablecloths, napkins, placemats, incontinence products and food pads See Note 14, Segment Information, to the Consolidated Financial Statements for additional information on products. 4 Raw Materials Slash pine timber and cotton fibers are the principal raw materials used in the manufacture of our specialty fibers products.These materials represent the largest components of our variable costs of production.The region surrounding the Foley Plant has a high concentration of slash pine timber, which enables us to purchase adequate supplies of a species well suited to our products at an attractive cost.In order to be better assured of a secure source of wood at reasonable prices, we have entered into timber purchase agreements which allow us to purchase a portion of our wood at market prices that are fixed annually or current market prices as stated in the agreements.Additional information is included in Note 16, Commitments, to the Consolidated Financial Statements. We purchase cotton fiber either directly from cottonseed oil mills or indirectly through agents or brokers.We purchase the majority of our requirements of cotton fiber for the Memphis and Lumberton plants domestically.The majority of the cotton fiber processed in the Americana plant comes from within Brazil. Fluff pulp is the principal raw material used in the manufacture of our nonwoven materials products.Approximately 65% of our fluff pulp usage is supplied internally and the remainder is purchased from several other suppliers. In addition to fluff pulp, these products are comprised of synthetic fibers, latex polymers, absorbent powders and carrier tissue depending on grade specifications.These materials are also purchased from multiple sources. The cost and availability of slash pine timber, cotton fiber, and fluff pulp are subject to market fluctuations caused by supply and demand factors.We do not foresee material constraints from pricing or availability for slash pine timber and fluff pulp.We have potential raw material availability issues for our cotton fibers in both North America and Brazil.We have increased our imported cotton linters purchases for Memphis specialty cotton fiber production in order to minimize the impact of current constraints on North American cotton fiber availability.For the near term, this raw material availability will limit growth and put pressure on our margins. Our manufacturing processes especially for specialty fibers, require significant amounts of fuel oil and natural gas. These manufacturing inputs are subject to significant changes in prices and availability, which could adversely impact our future operating results. Sales and Customers Our products are marketed and sold through a highly trained and technically skilled sales force.We maintain sales offices in the United States and Europe.Our worldwide sales are diversified by geographic region as well as end-product application. Our sales are distributed to customers in approximately 60 countries around the world.Our fiscal 2007 sales reflect this geographic diversity, with 43% of sales in North America, 38% of sales in Europe, 9% of sales in Asia, 4% of sales in South America and 6% in other regions.Approximately 82% of our worldwide sales, for fiscal 2007, were denominated in U.S. dollars. Our products are shipped by rail, truck and ocean carrier.Geographic segment data and product sales data are included in Note 14, Segment Information, to the Consolidated Financial Statements. Sales by geographical destination for the three years ended June 30, 2007 were as follows: (in millions) Sales by Destination 2007 2006 2005 United States $ 254 33 % $ 230 32 % $ 235 33 % Italy 72 9 66 9 56 8 Germany 66 9 59 8 63 9 Canada 45 6 47 6 48 7 Japan 38 5 38 5 38 5 Mexico 33 4 25 3 16 2 Spain 26 3 25 3 23 3 France 25 3 22 3 19 3 Brazil 25 3 21 3 26 4 All other 185 25 195 28 189 26 Total $ 769 100 % $ 728 100 % $ 713 100 % The high-end, technically demanding specialty niche markets that we serve require a higher level of sales and technical service support than do commodity product sales.Our sales, product development and customer service professionals work with customers in their plants to design products tailored precisely to their product needs and manufacturing processes.In addition to a direct sales force, we also utilize outside sales agents in some parts of the world. 5 Procter & Gamble is our largest customer, accounting for 12% of our fiscal 2007 net sales.Nonwoven materials account for approximately 62% of the total sales to Procter & Gamble.No other customer accounted for greater than 6% of our fiscal 2007 net sales. Research and Development Our research and development activities focus on developing new products, improving existing products, and enhancing process technologies to further reduce costs and respond to environmental needs.We have research and development pilot plant facilities in Memphis, and we employ engineers, scientists and technicians who are focused on advanced products and new applications to drive future growth.Our pilot plant facilities allow us to produce, test and deliver breakthrough products to the market place on a more cost-effective basis while minimizing interruptions to the normal production cycles of our operating plants. Research and development costs of $8.3 million, $9.2 million and $8.8 million were charged to expense as incurred for the years ended June 30, 2007, 2006 and 2005, respectively. Competition There are relatively few specialty fibers producers when compared with the much larger commodity paper pulp markets. The technical demands and unique requirements of the high-purity chemical cellulose or customized fiber pulp user tend to differentiate suppliers on the basis of their ability to meet the customer’s particular set of needs, rather than focusing only on pricing.The high-purity chemical cellulose and customized fiber markets are less subject to price variation than commodity paper pulp markets.Major competitors include Archer-Daniels-Midland, Borregaard, Rayonier and Tembec . We believe that the number of producers is unlikely to grow significantly due to the substantial investment required to enter the mature specialty fibers market and to sufficient existing capacity.However, Sateri has announced that it is adding 250,000 tons of specialty pulp capacity in Brazil in the October-December quarter of 2007, and a former Weyerhaeuser mill in Cosmopolis, Washington with an annual capacity of 155,000 metric tons may restart production.We do not expect that this planned increase in industry capacity will adversely impact Buckeye’s specialty fibers business in the current fiscal year.However, it is possible that it could have an impact in the following fiscal year. Although demand for fluff pulp is generally stable, fluff pulp prices tend to vary together with commodity paper pulp prices because fluff pulp is often produced in mills that also produce commodity paper pulp.Our strategy is to reduce our exposure to fluff pulp by increasing our sales of more specialized wood cellulose into new and existing markets.We also used approximately 47,000 metric tons of fluff pulp from our Foley plant during this fiscal year as a key raw material in our airlaid nonwovens operations. We currently produce less than 7% of the world’s supply of fluff pulp. Major competitors include Bowater, International Paper, GP Cellulose, Rayonier and Weyerhaeuser.We understand International Paper is converting one of its mills to begin producing fluff pulp in September 2007 and GP Cellulose announced it is adding capacity at its Brunswick mill, both of which will create additional fluff pulp capacity.The potential added capacity from these two mills is approximately 10% of current industry capacity. Demand for airlaid nonwovens grew significantly in the 1990’s.Since then, significant capacity expansion in 2001, primarily in North America, resulted in the market being oversupplied.Buckeye is the leading supplier of airlaid nonwoven materials worldwide.The markets we compete in also utilize nonwovens materials produced with technologies other than airlaid such as spunlace.Major nonwovens competitors include Ahlstrom, Fiberweb, Concert Industries, Duni, Koch Industries, Kimberly Clark and PGI. There is limited availability of airlaid nonwoven capacity in Europe, while the North American industry is operating in an environment of excess supply.We understand that Fiberweb is in the process of starting up a new airlaid nonwovens plant in Italy with an annual capacity of approximately 10,000 metric tons per year. Intellectual Property At June 30, 2007 and 2006, we had intellectual property assets recorded totaling $18.0 million and $25.2 million, respectively.These amounts include patents (including application and defense costs), licenses, trademarks, and tradenames, the majority of which were obtained in the acquisition of airlaid nonwovens businesses and Stac-Pacâ technology.We intend to protect our patents and file applications for any future inventions that are deemed to be important to our business operations.The Stac-Pacâ packaging technology, a proprietary system for packaging low-density nonwoven materials in compressed cube-shaped bales, is an example of technology we acquired to further differentiate us from our airlaid nonwovens competitors.Stac-Pacâ bales facilitate our customers’ high-speed production lines with a continuous flow of material. Stac-Pacâ units also reduce freight costs by compressing more material in a bale than can be shipped in a traditional roll form, which enables us to ship the bales more effectively in trucks and containers.Additional information is included in Note 1, Accounting Policies, to our Consolidated Financial Statements. 6 Inflation We believe that inflation has not had a material effect on our results of operations or on our financial condition during recent periods. Seasonality Our business generally is not seasonal to a substantial extent, although we ship somewhat lower specialty fiber volume in the July – September quarter and somewhat lower nonwovens volume is shipped in the October – December quarter. Employees As of September 1, 2007, we employed approximately 1,550 employees, of whom approximately 1,100 are employed at our facilities in the United States. Approximately 55% of the U.S. employees are represented by unions at two plants in Perry, Florida and Memphis, Tennessee.Our Foley Plant’s labor agreement expires on March 31, 2008 and we will be entering negotiations for a new agreement in the next few months.The agreement for the Memphis Plant is in effect through March 18, 2009.The union at our Canadian facility ratified a new labor agreement effective through June 30, 2009.A national union provides employee representation for non-management workers at our specialty fibers plant in Americana, Brazil. A works council provides employee representation for non-management workers at our nonwoven materials plant in Steinfurt, Germany. Our plants in Gaston, Kingand Lumberton, North Carolina are not unionized. None of our facilities has had labor disputes or work stoppages in recent history.The Foley and Memphis Plants have not experienced any work stoppages due to labor disputes in over 30 years and 50 years, respectively.We consider our relationships with our employees and their representative organizations to be good.An extended interruption of operations at any of our facilities could have a material adverse effect on our business. Environmental Regulations and Liabilities Our operations are subject to extensive general and industry-specific federal, state, local and foreign environmental laws and regulations.We devote significant resources to maintaining compliance with these laws and regulations.We expect that, due to the nature of our operations, we will be subject to increasingly stringent environmental requirements (including standards applicable to wastewater discharges and air emissions) and will continue to incur substantial costs to comply with such requirements.Our failure to comply with environmental laws or regulations could subject us to penalties or other sanctions which could materially affect our business, results of operations or financial condition.Additional information is included in Note 17, Contingencies, to the Consolidated Financial Statements. Other Information Our website is www.bkitech.com.We make available, free of charge, through our website under the heading “Investor Relations,” annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and any amendments to those filed or furnished, pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934.The information on our website is not part of or incorporated by reference in this Annual Report on Form 10-K. These reports are also available as soon as reasonably practicable after we electronically file such materials with, or furnish such materials to, the Securities and Exchange Commission, or the SEC.The public may also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at Station Place, treet NE, Washington, D.C.20549.The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains an internet site that contains reports, proxy and information statements and other information filed electronically by us, which are available at http://www.sec.gov. SafeHarbor Provisions This document contains both historical and forward-looking statements.All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements within the meaning of section27A of the Securities Act of 1933, as amended, and section21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements are not based on historical facts, but rather reflect management’s current expectations concerning future results and events. These forward-looking statements generally can be identified by the use of statements that include phrases such as "believe," "expect," "anticipate," "intend," "plan," "foresee," "likely," "will" or other similar words or phrases.Similarly, statements that describe management’s objectives, plans or goals are or may be forward-looking statements.These forward-looking statements involve known and unknown risks, uncertainties and other factors that are difficult to predict and which may cause the actual results, performance or achievements to be different from any future results, performance and achievements expressed or implied by these statements. 7 The following important factors, among others, could affect future results, causing these results to differ materially from those expressed in our forward-looking statements: dependence on a single customer; the ability to obtain additional capital, maintain adequate cash flow to service debt as well as meet operating needs; maintaining satisfactory labor relations; an inability to predict the scope of future environmental compliance costs or liabilities; pricing fluctuations and worldwide economic conditions; competition; and fluctuations in the costs and availability of raw materials. The forward-looking statements included in this document are only made as of the date of this document and we do not have any obligation to publicly update any forward-looking statements to reflect subsequent events or circumstances. Item 1a. Risk Factors In addition to the risks and uncertainties discussed elsewhere in this Annual Report on Form 10-K (particularly in Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations), the following are some important factors that could materially impact our results of operations and financial condition. Risks related to our business If our significant customer changes its purchasing habits, our business could be adversely impacted. Procter
